DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites that the second biodegradable polymer is polycaprolactone and/or polylactic acid.  However, claim 14 does not allow for the second biodegradable polymer to be polylactic acid.  As such, the claim is broader in scope than the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Ma et al. (Macromol. Mater. Eng. 2012, 297, 402-410).
Considering Claim 1:  Andrews et al. teaches a biodegradable tube (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).
	Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Ma et al. teaches a reactive extrusion product of a polyhydroxybutryate, polybutylene succinate, and 0.2 to 1.0 weight percent of dicumyl peroxide (pg. 403).  Andrews et al. and Ma et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have used the reactive extrusion blend of Ma et al. in the blend of Andrews et al., and the motivation to do so would have been, as Ma et al. suggests, to improve the tensile toughness of the blend compared to a blend that is not reacted with the peroxide (Abstract, pg. 409).
Considering Claim 2:  The tube of Andrews et al. can be used as tubing in the claimed applications.
Considering Claim 4:  Andrews et al. teaches the polyhydroxyalkanoate as being a copolymer of hydroxybutryate and 25 to 85 weight percent of hydroxyhexanoate (¶0041).  The amount of hydroxyhexanoate and hydroxybutryate units overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers 
Considering Claim 5:  Andrews et al. teaches the polyhydroxyalkanoate as having a molecular weight of 500,000 to 1,500,000 Daltons (¶0008).
Considering Claim 9:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).
Considering Claim 10:  Andrews et al. teaches adding erucamide to the composition (¶0084).
Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the motivation to do so would have been, as Andrews et al. suggests, to limit the blocking of the mixture during processing.
Considering Claim 11:  Andrews et al. teaches adding a cellulose compound to the composition (¶0085).
	Andrews et al. is silent towards the amount of cellulose compound.  However, the amount of cellulose would control the nucleation of the polyesters (¶0085) and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of cellulose through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the nucleation of the polymers.  
Considering Claim 12:  Andrews et al. teaches adding a plasticizer from the claimed groups to the composition (¶0080).
	Andrews et al. is silent towards the amount of plasticizer.  However, the amount of plasticizer would control the processability of the composition (¶0080), and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of plasticizer through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the processability of the polyester composition.
Considering Claim 13:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).  Andrews et al. teaches adding erucamide to the composition (¶0084).  Ma et al. teaches adding 0.2 to 1 weight percent of a peroxide/polymerization initiator (pg. 403).
.

Claims 14, 15, 17, 18, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Ma et al. (Macromol. Mater. Eng. 2012, 297, 402-410).
Considering Claim 14:  Andrews et al. teaches a biodegradable tube (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).  Andrews et al. teaches forming the tube by extrusion at melt mixing temperatures (¶0101).
Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Ma et al. teaches a reactive extrusion product of a polyhydroxybutryate, polybutylene succinate, and 0.2 to 1.0 weight percent of dicumyl peroxide (pg. 403).  Andrews et al. and Ma et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have used the reactive extrusion blend of Ma et al. in the blend of Andrews et al., and the motivation to do so would have been, as Ma et al. suggests, to improve the tensile toughness of the blend compared to a blend that is not reacted with the peroxide (Abstract, pg. 409).
Considering Claim 15:  The tube of Andrews et al. can be used as tubing in the claimed applications.
Considering Claim 17:  Andrews et al. teaches the polyhydroxyalkanoate as being a copolymer of hydroxybutryate and 25 to 85 weight percent of hydroxyhexanoate (¶0041).  The amount of hydroxyhexanoate and hydroxybutryate units overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers of Andrews et al. in the claimed amounts, and the motivation to do so would have been, as Andrews et al. suggests, to impart a desirable glass transition temperature (¶0041).
Considering Claim 18:  Andrews et al. teaches the polyhydroxyalkanoate as having a molecular weight of 500,000 to 1,500,000 Daltons (¶0008).
Considering Claim 22:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).
Considering Claim 23:  Andrews et al. teaches adding erucamide to the composition (¶0084).
	Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the motivation to do so would have been, as Andrews et al. suggests, to limit the blocking of the mixture during processing.
Considering Claim 24:  Andrews et al. teaches adding a cellulose compound to the composition (¶0085).
	Andrews et al. is silent towards the amount of cellulose compound.  However, the amount of cellulose would control the nucleation of the polyesters (¶0085) and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of cellulose through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the nucleation of the polymers.  
Considering Claim 25:  Andrews et al. teaches adding a plasticizer from the claimed groups to the composition (¶0080).
	Andrews et al. is silent towards the amount of plasticizer.  However, the amount of plasticizer would control the processability of the composition (¶0080), and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of plasticizer through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the processability of the polyester composition.
Considering Claim 26:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).  Andrews et al. teaches adding erucamide to the composition (¶0084).  Ma et al. teaches adding 0.2 to 1 weight percent of a peroxide/polymerization initiator (pg. 403).
Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Ma et al. (Macromol. Mater. Eng. 2012, 297, 402-410).
Considering Claim 27 and 28:  Andrews et al. teaches a biodegradable article (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).  Andrews et al. teaches forming article by molding at melt mixing temperatures (¶0101).  Andrews et al. teaches the molded article as being a golf tee (¶0105), which can be used as a toothpick or utensil.
Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Ma et al. teaches a reactive extrusion product of a polyhydroxybutryate, polybutylene succinate, and 0.2 to 1.0 weight percent of dicumyl peroxide (pg. 403).  Andrews et al. and Ma et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have used the reactive extrusion blend of Ma et al. in the blend of Andrews et al., and the motivation to do so would have been, as Ma et al. suggests, to improve the tensile toughness of the blend compared to a blend that is not reacted with the peroxide (Abstract, pg. 409).

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hinuber et al. (eXPRESS Polymer Letters Vol.5, No.7 (2011) 643–652) in view of Przybysz et al. (Polymer Testing 67, 2018, 513-521).
Considering Claims 1, 5, and 7:  Hinuber et al. teaches a tubular article (pg. 646) comprising an extruded product having a 100 weight percent of a blend of polyhydroxybutyrate having a molecular weight of 349,000 daltons and polycaprolactone having a molecular weight of 120,000 daltons (pg. 644-645).
	Hinuber et al. does not teach the blend as being a reactive extrusion product.  However, Przybysz et al. teaches reactive extruding polyhydroxybutyrate, polycaprolactone and a peroxide (Abstract).  Hinuber et al. and Przybysz et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have prepared the blend of Hinuber et al. with reactive extrusion, as Przybysz et al., .

Claims 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinuber et al. (eXPRESS Polymer Letters Vol.5, No.7 (2011) 643–652) in view of Przybysz et al. (Polymer Testing 67, 2018, 513-521).
Considering Claims 14, 18, and 20:  Hinuber et al. teaches a tubular article (pg. 646) comprising an extruded product having a 100 weight percent of a blend of polyhydroxybutyrate having a molecular weight of 349,000 daltons and polycaprolactone having a molecular weight of 120,000 daltons (pg. 644-645), prepared by melt mixing the blend in an extruder, and extruding the mixture through a die (pg. 645-646).
	Hinuber et al. does not teach the blend as being a reactive extrusion product.  However, Przybysz et al. teaches reactive extruding polyhydroxybutyrate, polycaprolactone and a peroxide (Abstract).  Hinuber et al. and Przybysz et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have prepared the blend of Hinuber et al. with reactive extrusion, as Przybysz et al., and the motivation to do so would have been, as Przybysz et al. suggests, to improve the mechanical and thermal properties of the blend due to increased compatibility between the polymers (pg. 520).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 9-15, 17, 18, 20, and 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767